PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
 United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  16/574,543
Filing Date: 18 Sep 2019
Appellant(s): Arsenault et al.



__________________
John E. Carlson
For Appellant


EXAMINER'S ANSWER





This is in response to the Appeal Brief filed September 28, 2021 appealing from the Office Action mailed April 12, 2021.
 (1) Grounds of Rejection to be Reviewed on Appeal

 Every ground of rejection set forth in the Office action dated April 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Argument 1:
The Appellant argues rejections of claims 1, 4 and 8-11 on page 8 to page 10, that Whiteman et al. does not disclose flexible inner and outer tubes unsecured to one another, or a “loosely positioned” RFID tag. 	

Response:
Whiteman et al. disclose that the housing (12) or casing (16) (i.e. flexible outer tube) is packed with the components, materials and layers of the housing 12 as described herein-below. The casing 16 is approximately 300 mm in length and 65 mm in outer diameter with an 8 mm wall thickness. The casing 16 is of Noryl.RTM. plastics material (i.e. flexible material), which is a blend of polyphenylene oxide and polystyrene. Noryl.RTM. plastics material has a high impact and wear resistance, making it particularly suitable for the cave mining environment. The casing 16 is manufactured by injection moulding (column 3 lines 35 to 50; column 4 lines 51 to 
The tube 22 (i.e. the flexible inner tube) is of resiliently deformable Polyvinyl Chloride (PVC) material.  It is well known that PVC is stand for Polyvinyl chloride produced synthetic plastic polymer which is very flexible. The tube 22 has a 3 mm wall thickness. Due to the different material properties of the casing 16, composite layer 20 and the tube 22, there is effectively an impedance mismatch at the interface between these layers. As such, there is an impedance mismatch between the casing 16 (i.e. the flexible outer tube) and the composite layer 20. Similarly, there is an impedance mismatch between the composite layer 20 and the tube 22 (i.e. the inner tube is flexible) (i.e. a flexible inner tube received in the outer tube) (column 4 lines 8 to 15; see Figure 1).  It is clear that the resiliently deformable PVC material is a flexible material and therefore the tube 22 is a flexible inner tube.

As defined by claim 1, the casing (16) (i.e. the outer tube) of Whiteman et al. is in a parallel with the inner tube (22) of the core (18).  A composite layer (20) is of fiberglass mat material and epoxy.  The composite layer (20) may be a blanket of fiberglass wrapped around the tube (22) or preferably, as shown in this embodiment, a fiberglass sock set in epoxy (i.e. the inner and outer tubes being unsecured to each other to permit movement of the inner tube and the outer tube relative to each other) (column 3 lines 31 to 34; column 4 lines 1 to 7; see Figure 1).  The casing (16) (i.e. the outer tube) and the inner tube (22) is separated to each other and free to move and insecure to each other.
The RFID electronics 14 (i.e. an elongate RFID device) comprises a printed circuit board (PCB) 50, an antenna 52 and a battery pack 54 (column 3 lines 29-30; see Figure 1).  The PCB 

Furthermore, Whiteman Polyvinyl chloride disclose that mechanically sensitive parts of the electronic components on the PCB 50 (i.e. RFID’s component) are overlaid (or potted) with deformable mass 49 such as gum or reusable adhesive such as Bostik Blu Tack.RTM (column 4 lines 27 to 30; see Figure 1).  This material is a temporary and not firmly held together.  Therefore, the RFID electronics 14 is free to move which is unsecured to the inner tube.

Furthermore, Whiteman et al. disclose the volume encapsulated by the casing 16 is filled with a fire-retardant epoxy 58.  The epoxy 58 acts as a filler which fills all of the space not occupied by the material layers and components of the housing 12 (column 4 lines 44 to 54; see Figures 1 and 2). However, before filling the tube 22 with the epoxy 58, the Whiteman et al. disclose the inside volume of the tube is an empty space, therefore, the flexible inner tube, outer tubes and the RFID tag are free to move.  Whiteman et al. is anticipated as the recited claim. 
The Appellant is not argues what is in the claim, but arguing what is not in the claim.  Adding the epoxy 58 acts as a filler which fills all of the space not occupied by the material layers and components of the housing 12 is narrow the claim.  Therefore, Whiteman et al. would anticipated in the claim because all of the pending limitations are disclosed, suggest or teach by 

For the obvious reasons given above, Whiteman et al. disclose flexible inner and outer tubes unsecured to one another, or a “loosely positioned” RFID tag.

Argument 2:
The Appellant further argues on page 10, last paragraphs that “it would not be obvious to modify Whiteman et al. to include flexible inner and outer tubes unsecured to one another and a “loosely positioned” RFID tag”. 

Response:
In this case, Gazdzinski et al. disclose that the "smart" shipping element 104 of the invention are described. In these embodiments, the RFID tag 106 is disposed within a soft, pliable substrate (i.e. a tube) (which may be part of the shipping element 104 itself or otherwise mated thereto, such as using an adhesive). Ideally, the tag 106 is made as discreet as possible, thereby not alerting users to its presence. A tube (FIG. 2c) are shown which is associated with elements 104, although other forms may be used (column 19 lines 20 to 28; see Figure 2c).  The tag "reader" 108 of FIG. 1 interrogates the element(s) 104 and RFID device 106 at its designated frequency, causing the tag to "wake" and initiate communications protocols disposed within the tag IC/memory. Once such protocols are established, the reader transmits preformatted data representative of the parameters desired to be loaded into the RFID memory device. For, example, a box of "smart" envelopes 200 (described below with respect to FIG. 2c) can be 
Therefore, at the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of using plurality of caps at the first and second ends of the tube to protect the RFID tag inside the tube for tracking and locating the elements taught by Gazdzinski et al. in the RFID mining marker housing in the first end of the housing of Whiteman et al. because adding the plurality of caps at the first and second ends of the tube to protect the RFID tag inside the tube for tracking and locating the elements would provide a convenient way to adding the RFID tag in the housing of the mining marker for tracking, locating and monitoring in the flow of ore through the mine.
For the reasons given above, Gazdzinski et al. is within the field of the inventor’s endeavor that is tracking the movement of the RFID tag device.

Argument 3:
The Appellant further argues on page 11, last paragraphs that “Gazdzinski does not disclose a “loosely positioned” RFID tag”. 

Response:
Whiteman et al. disclose that a RFID electronics 14 (i.e. an elongate RFID device) comprises a printed circuit board (PCB) 50, an antenna 52 and a battery pack 54. The housing 12 (i.e. the cavity), and first strengthening material in the form of a first composite layer 20 located between the casing 16 and the core 18. The core 18 includes a tube 22, being the outside layer of the core 18 (i.e. a RFID device located in the cavity) (i.e. an elongate RFID device loosely positioned in the cavity, the RFID device being unsecured to the inner surface, to permit movement of the RFID device relative to the inner surface) (column 3 lines 29 to 34; see Figures 1 and 2). as discussed in argument above, Whiteman et al. disclose flexible inner and outer tubes unsecured to one another, or a “loosely positioned” RFID tag.
Gazdzinski et al. teach that the RFID tag 106 is disposed within a soft, pliable substrate (which may be part of the shipping element 104 itself or otherwise mated thereto, such as using an adhesive). Ideally, the RFID tag 106 is made as discreet as possible, thereby not alerting users to its presence.  An envelope (Fig. 2a) and a tube (FIG. 2c) is shown, although other forms may be used.  The tube has first end and second end and having the caps (i.e. plug elements) to prevent other material into the cavity (i.e. no other material inside the tube) and using the plug elements as disclose above to cover the first end of the outer tube, the RFID device being unsecured to the inner surface, to permit movement of the RFID device relative to the inner surface (i.e. plug elements positioned in the first ends of the outer tube and inner plugs positioned in the respective first and second ends of the inner tube, the RFID device being unsecured to the inner surface, to permit movement of the RFID device relative to the inner surface).  The envelope pouch of FIG. 2a is ideally formed from a flexible material such as a polymer (e.g., polyethylene), Tyvek, or even paper, although other materials such as aramid fibers, elastomers, shrink-wrap or thermally responsive polymers, or flexible composites may be used as well.  Gazdzinski et al. suggest using the flexible material (i.e. a flexible material such as  (column 19 lines 30 to 38; see Figures 2a-2c) in order to provide tracking and recovery of chattel and baggage. 
Therefore, at the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of using plurality of caps at the first and second ends of the tube to protect the RFID tag inside the tube for tracking and locating the elements taught by Gazdzinski et al. in the RFID mining marker housing in the first end of the housing of Whiteman et al. because adding the plurality of caps at the first and second ends of the tube to protect the RFID tag inside the tube for tracking and locating the elements would provide a convenient way to adding the RFID tag in the housing of the mining marker for tracking, locating and monitoring in the flow of ore through the mine.

For the obvious reasons given above, Whiteman et al. in view of Gazdzinski disclose a “loosely positioned” RFID tag” inside a tube.

Argument 4:
The Appellant further argues on page 12 to page 13, first paragraphs that “it would not be obvious to modify Whiteman to include a “loosely positioned” RFID tag”. 

Response:
Whiteman et al. disclose that a RFID electronics 14 (i.e. an elongate RFID device) comprises a printed circuit board (PCB) 50, an antenna 52 and a battery pack 54. The housing 12 comprises a casing 16, a core 18 (i.e. the cavity), and first strengthening material in the form of a first composite layer 20 located between the casing 16 and the core 18. The core 18 includes a a RFID device located in the cavity) (i.e. an elongate RFID device loosely positioned in the cavity, the RFID device being unsecured to the inner surface, to permit movement of the RFID device relative to the inner surface) (column 3 lines 29 to 34; see Figures 1 and 2).
In this case, Gazdzinski et al. disclose that the "smart" shipping element 104 of the invention are described. In these embodiments, the RFID tag 106 is disposed within a soft, pliable substrate (i.e. a tube) (which may be part of the shipping element 104 itself or otherwise mated thereto, such as using an adhesive). Ideally, the tag 106 is made as discreet as possible, thereby not alerting users to its presence. A tube (FIG. 2c) are shown which is associated with elements 104, although other forms may be used (column 19 lines 20 to 28; see Figure 2c).  The tag "reader" 108 of FIG. 1 interrogates the element(s) 104 and RFID device 106 at its designated frequency, causing the tag to "wake" and initiate communications protocols disposed within the tag IC/memory. Once such protocols are established, the reader transmits preformatted data representative of the parameters desired to be loaded into the RFID memory device. For, example, a box of "smart" envelopes 200 (described below with respect to FIG. 2c) can be swiped by the interrogator/reader 108 before use in the kiosk and encoded with identifying information, such as for example the airport/POD identification code, date of coding, etc. (column 9 lines 5 to 24) in order to track and locate the movement of the elements.  Therefore, Gazdzinski et al. reference is within the field of the inventor’s endeavor that is tracking the movement of the RFID tag device.
Therefore, at the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of using plurality of caps at the first and second ends of the tube to protect the RFID tag inside the tube 
For the obvious reasons given above, Whiteman et al. in view of Gazdzinski disclose a “loosely positioned” RFID tag”. 

				Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
 
/NAM V NGUYEN/
Primary Examiner, Art Unit 2682
 
Conferees:
 /QUAN ZHEN WANG/             Supervisory Patent Examiner, Art Unit 2684                                                                                                                                                                                           
/STEVEN LIM/            Supervisory Patent Examiner, Art Unit 2688                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an